Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Preliminary Amendment, filed 08/11/2020, has been entered.
Claims 1-20 are pending with all claims being amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation “an outer ring sleeved on the inner ring” in the phrase “wherein an inner ring is formed on either of the mounting unit and the housing of the drive unit, the housing of the drive unit has an outer ring sleeved on the inner ring” renders indefinite because one ordinarily skilled in the art can’t determine whether “the inner ring” where an outer ring of the housing of the drive unit is sleeved on is formed on the mounting unit or the housing of the drive unit.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 2, 4-7, 10-11, and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Handa (“Handa”) [U.S Patent Application Pub. 2010/0059643 A1] in view of obviousness.

Regarding claim 1, Handa meets the claim limitations as follows:
A rotating mechanism for a display terminal, comprising [Fig. 1, 2; para. 0040]: 

(i.e. ‘310’) configured to mount a display terminal (i.e. ‘100’) [Fig. 4-6; para. 0045, 0050: ‘a mounting plate that is fixed to the panel 100];

a clutch unit (i.e. ‘220’) [Fig. 4] comprising a first engaging portion (i.e. multistage gear ‘230’) [Fig. 3-4; para. 0044] and a second engaging portion (i.e. the clutch. ‘220’) [Fig. 3-4; para. 0042, 0044]  , wherein the first engaging portion is connected to the mounting unit (i.e. ‘310’) [Fig. 4]; and 

a drive unit (i.e. ‘a motor 210’) [Fig. 3-4] having a power output member (i.e. worm wheel ‘211’) [Fig. 3-4; para. 0042] capable of outputting torque [Fig. 5-7: illustrate a driving torque to rotate the panel ‘100’], wherein the power output member is detachably connected to the second engaging portion and is capable of transmitting torque [Fig. 3-7; para. 0042, 0056-0062: when the driving motor 210 rotates, a driving torque of the motor is transmitted to the lever arm 330 via the clutch 220 and multistage gear 230. Note: “torque” is defined as “a force (i.e. motor ‘210’ rotating clutch ‘220’ and multistage gear ‘230’) that acts on a body (i.e. panel ‘100’) through a lever arm (i.e. ‘330’)” ], and the first engaging portion and the second engaging portion are in power coupling connection [Fig. 2-4; para. 0042].


Regarding claim 2, Handa meets the claim limitations as follows:
[Fig. 3-6]; and at least a part of the clutch unit (i.e. multistage gear ‘230’) is located in the mounting unit (i.e. mounting ‘310’) [Fig. 3-6].


Regarding claim 4, Handa meets the claim limitations as follows:
The rotating mechanism for a display terminal according to claim 1, wherein the mounting unit comprises a rotating disk (i.e. the arm ‘330’ having discs ‘340’ and ‘350’) [Fig. 5-9] for mounting the display terminal, the rotating disk is integrally formed with the first engaging portion [Fig. 5-9].


Regarding claim 5, Handa meets the claim limitations as follows:
The rotating mechanism for a display terminal according to claim 1, wherein the mounting unit comprises a rotating disk (i.e. the arm ‘330’ having discs ‘340’ and ‘350’) [Fig. 5-9] for mounting the display terminal, the first engaging portion is detachably connected to the rotating disk [Fig. 5-9].


Regarding claim 6, Handa meets the claim limitations as follows:
The rotating mechanism for a display terminal according to claim 1, wherein a housing of the drive unit has a radial holding mechanism (i.e. worm wheel ‘211’) [Fig. 3-4; para. 0042], the second engaging portion is relatively rotatably disposed on the radial holding mechanism for limiting in a radial direction [Fig. 5-9].


Regarding claim 7, Handa meets the claim limitations as follows:
The rotating mechanism for a display terminal according to claim 6, wherein an inner ring is formed on either of the mounting unit [Fig. 4 shows an inter ring of the wheel ‘350’ of the arm ‘330’ of the mounting unit] and the housing of the drive unit [Fig. 4 shows an inter ring and an outer ring of the reel ‘211’ of the driving unit ‘210’], the housing of the drive unit has an outer ring sleeved on the inner ring [Fig. 4 shows an outer ring of the reel ‘211’ of the driving unit ‘210’], and the radial holding mechanism comprises the outer ring and the inner ring that define an annular cavity [Fig. 4 shows an annular cavity between the rings of the reel ‘211’], at least a part of the second engaging portion is disposed in the annular cavity [Fig. 4].


Regarding claim 10, Handa meets the claim limitations as follows:
The rotating mechanism for a display terminal according to claim 1, further comprising a base (i.e. ‘400’) [Fig. 2, 5, 7; para. 0039], the drive unit (i.e. ‘210’ and ‘211’) is disposed (i.e. integrated) between the base and the mounting unit (i.e. ‘310’) [Fig. 5], and the mounting unit is pivotally connected to at least one of [Fig. 5 shows the mounting unit 310’ is pivotally connected to the base ‘400’].


Regarding claim 11, Handa meets the claim limitations as follows:
The rotating mechanism for a display terminal according to claim 1, wherein the mounting unit (i.e. ‘310’) [Fig. 5, 6: ‘rotating discs ‘330’] comprises a rotating disk and a mounting shaft [Fig. 5, 6: ‘para. 0053: ‘a horizontal shaft 102’] connected to the rotating disk, the rotating disk is provided on the drive unit and the base through the mounting shaft [Fig. 3-12; para. 0054-0063: describing the drive mechanism 200]; and the drive unit is disposed in the base, and the mounting shaft successively passes through the base and the drive unit to be connected to the rotating disk [Fig. 3-12; para. 0054-0063: describing the drive mechanism 200].


Regarding claim 17, Handa meets the claim limitations as follows:
The rotating mechanism for a display terminal according to claim 1, wherein the first engaging portion (i.e. multistage gear ‘230’) [Fig. 3-6; para. 0044] comprises a plurality of first locking teeth uniformly distributed along a circumferential direction on an end surface of the mounting unit, and the second engaging portion (i.e. the clutch. ‘220’) [Fig. 3-6; para. 0042, 0044] comprises a plurality of second locking teeth uniformly distributed along a circumferential (i.e. multistage gear ‘230’) and the plurality of second locking teeth (i.e. the clutch. ‘220’) are distributed crosswise in the circumferential direction and mutually locked in the circumferential direction [Fig. 3-6; para. 0044]; and the first locking tooth (i.e. multistage gear ‘230’) and the second locking tooth (i.e. the clutch. ‘220’) are both trapezoidal, and respective two sides of each of the first locking teeth and each of the second locking teeth are inclined surfaces that are close to each other and symmetrically distributed.


Regarding claim 18, Handa meets the claim limitations as follows:
The rotating mechanism for the display terminal according to claim 1, wherein the drive unit comprises: a housing [Fig. 3: motor housing 210]; a drive motor [Fig. 3: motor 210] disposed in the housing and having an output shaft [Fig. 3: worm reel 211; para. 0041: ‘A worm 211 is mounted on the shaft of the motor 210’]; and a speed reducer [Fig. 3: worm reel 211], wherein the speed reducer is at least a first-stage transmission mechanism and comprises at least a worm spur gear transmission mechanism [Fig. 3: worm reel 211; para. 0041: ‘A worm 211 is mounted on the shaft of the motor 210’], the worm spur gear transmission mechanism comprises a worm and a spur gear that are meshed with each other [Fig. 3: worm reel 211; para. 0041: ‘A worm 211 is mounted on the shaft of the motor 210’], the worm is directly or indirectly connected to the output shaft of the drive motor [Fig. 3: worm reel 211; para. 0041: ‘A worm 211 is mounted on the shaft of the motor 210’], the spur gear his formed into a power output member [Fig. 3: worm reel 211; para. 0041: ‘A worm 211 is mounted on the shaft of the motor 210’], and the second engaging portion (i.e. the clutch. ‘220’) is formed on the spur gear and extends out of the housing [Fig. 3: worm reel 211; para. 0041: ‘A worm 211 is mounted on the shaft of the motor 210’].


Regarding claim 19, Handa meets the claim limitations as follows:
The rotating mechanism for a display terminal according to claim 18, wherein the housing comprises: a housing body configured to mount the drive motor and the speed reducer [Fig. 3: worm reel 211; para. 0041: ‘A worm 211 is mounted on the shaft of the motor 210’]; and a front housing cover connected to the housing body at a front end of the housing body [Fig. 3: worm reel 211; para. 0041: ‘A worm 211 is mounted on the shaft of the motor 210’], wherein the spur gear is clamped between the housing body and the front housing cover in an axial direction [Fig. 3: worm reel 211; para. 0041: ‘A worm 211 is mounted on the shaft of the motor 210’], and the first engaging portion extends out of the front housing cover [Fig. 3: worm reel 211; para. 0041: ‘A worm 211 is mounted on the shaft of the motor 210’].


Regarding claim 20, Handa meets the claim limitations as follows:
 [Fig. 1, 4-8]: 



Allowable Subject Matter

Regarding claim 3, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 12, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 13, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 14, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 15, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 16, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488